      Case: 1:19-cv-07076 Document #: 5 Filed: 12/12/19 Page 1 of 1 PageID #:93




                      IN THE UNITED STATES DISTRICT COURT
                                    FOR THE
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

Edens,

Plaintiff(s),

v.                                                   Case No. 19-cv-07076
                                                     Judge Robert M. Dow
Olight, et al.,

Defendant(s).

                                           ORDER

Motion hearing held. Defendants did not appear. Motion for reassignment of cases as related [4]
should be noticed up before Judge Norgle. Status hearing is set for 1/15/2020 at 9:00 a.m.
:05




Date: 12/12/2019                                   /s/ Judge Dow
